Opinion filed May 17, 2012




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00370-CR
                                         __________

                              PETER H. EGGERT, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 266th District Court

                                      Erath County, Texas

                                Trial Court Cause No. CR 12122


                             MEMORANDUM                 OPINION
       Peter H. Eggert filed a pro se notice of appeal in the trial court on December 27, 2011.
According to the notice of appeal, he is appealing an order denying his pro se motion to recuse
the trial judge. We dismiss for want of jurisdiction.
       On December 27, 2011, the clerk’s office notified appellant in writing that it did not
appear that he was appealing a final, appealable order. Appellant was requested to provide a
written response by January 11, 2012, showing grounds for continuing this appeal. Appellant
filed a pro se response on January 11, 2012, wherein he alleged that his motion to recuse was
meritorious and that he did not have any other remedy for contesting its denial. However,
appellant did not address the question concerning the fact that the order did not constitute a final,
appealable order. Additionally, the special prosecutor representing the State filed a response in
this court indicating that the trial court subsequently entered a judgment revoking appellant’s
community supervision on January 13, 2012.1 The judgment revoking community supervision
confirms that the order denying appellant’s pro se motion to recuse does not constitute a final,
appealable order.
         Article 44.02 of the Texas Code of Criminal Procedure provides that “[a] defendant in
any criminal action has the right of appeal under the rules hereinafter prescribed.” TEX. CODE
CRIM. PROC. ANN. art. 44.02 (West 2006); see TEX. R. APP. P. 25.2(a)(2) (a defendant “has the
right of appeal under Code of Criminal Procedure article 44.02 and these rules” in every case in
which the trial court “enters a judgment of guilt or other appealable order”). A defendant’s
general right to appeal under Article 44.02 has always been limited to an appeal from a final
judgment. Abbott v. State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008); State v. Sellers, 790
S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990). Courts of appeals do not have jurisdiction to
review interlocutory orders unless that jurisdiction has been expressly granted by law.
Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991). Appellant has not provided us
with any statutory authority, and we have not found any that permits the interlocutory appeal of
an order denying a motion to recuse.
         Accordingly, this appeal is dismissed for want of jurisdiction.


                                                                         PER CURIAM

May 17, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




         1
           We note that appellant has not subsequently filed an appeal from the judgment revoking community supervision
entered on January 13, 2012.

                                                          2